Citation Nr: 1225603	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  07-29 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder, in excess of 30 percent prior to October 18, 2008, and in excess of 50 percent as of October 18, 2008.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to an initial compensable rating for hepatitis C.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO).  This case was remanded by the Board in July 2010 for additional development.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is manifested by hearing impairment with a numeric designation of Level I in the right ear and Level I in the left ear.

2.  The medical evidence of record shows that that the Veteran's hepatitis C has not resulted any incapacitating episodes with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain, at any point during the period on appeal.

3.  For the period prior to October 18, 2008, the Veteran's posttraumatic stress disorder (PTSD) was predominantly manifested by depression, anxiety, abnormal affect, abnormal mood, sleep impairment, nightmares, intrusive memories, avoidance behavior, impaired concentration, and an exaggerated startle response.


4.  For the period on and after October 18, 2008, the Veteran's PTSD was predominantly manifested by nightmares, intrusive thoughts, flashbacks, hyperarousal, hypervigilance, irritability, depression, anxiety, fatigue, panic attacks, abnormal mood, memory impairment, isolative behavior, and sleep impairment.  

5.  The Veteran is not precluded from securing or following substantially gainful employment as a result of his service-connected disabilities alone.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 0 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.85, Diagnostic Codes 6100 (2011).

2.  The criteria for an initial rating in excess of 0 percent for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2011).

3.  The criteria for an initial rating in excess of 30 percent for PTSD, prior to October 18, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

4.  The criteria for a rating in excess of 50 percent for PTSD, as of October 18, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

5.  A total disability rating for compensation purposes based on individual unemployability (TDIU) is not warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in January 2006, March 2006, November 2006, June 2008, and January 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  The appeal of the Veteran's claims is based on the assignment of initial ratings following initial awards of service connection for bilateral hearing loss, hepatitis C, and PTSD.  Therefore, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial ratings were assigned and should be the evidence used to determine the initial rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119 (1999).

Bilateral Hearing Loss

Service connection for bilateral hearing loss was granted by a September 2006 rating decision and a 0 percent rating was assigned, effective October 31, 2005, under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The severity of hearing loss is determined by comparison of audiometric test results with specific criteria.  38 C.F.R. § 4.85, Diagnostic Codes 6100-6110 (2011).  Ratings of bilateral defective hearing range from 0 percent to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  The Schedule allows for audiometric test results to be translated into a numeric designation ranging from Level I to Level XI, for profound deafness, to rate the degree of disability from bilateral service-connected defective hearing.  The ratings derived from the Schedule are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.85 (2011).

An April 2006 VA audiological examination was conducted and pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
40
55
65
LEFT
30
35
65
70

The average pure tone threshold was shown as 45 decibels in the right ear and 50 decibels in the left ear.  Using the Maryland CNC word list, speech recognition was 94 percent in the right ear and 94 percent in the left ear.

An October 2008 VA audiological examination was conducted and pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
25
5
55
LEFT
15
25
55
55

The average pure tone threshold was shown as 38 decibels in the right ear and 38 decibels in the left ear.  Using the Maryland CNC word list, speech recognition was 96 percent in the right ear and 96 percent in the left ear.

A November 2010 VA audiological examination was conducted and pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
30
55
60
LEFT
20
30
55
60

The average pure tone threshold was shown as 41.25 decibels in the right ear and 41.25 decibels in the left ear.  Using the Maryland CNC word list, speech recognition was 94 percent in the right ear and 96 percent in the left ear.

Applying the April 2006, October 2008, and November 2010 VA results to the Schedule reveals a numeric designation of Level I in the right ear and Level I in the left ear in all three audiological examinations.  38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100 (2011).  Applying those findings to the Schedule results in a 0 percent rating for hearing loss under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2011).

The rating criteria provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86 (2011).  However, the Veteran's test results do not demonstrate either (1) a pure tone threshold of 55 decibels or more in all four frequencies in either ear, or (2) a pure tone threshold of 70 decibels or more at 2,000 Hertz in either ear.  Thus, the Veteran is not entitled to consideration for exceptional patterns of hearing impairment for his service-connected bilateral hearing loss at any point during the period on appeal.  38 C.F.R. § 4.86 (2011).

Generally, rating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  When service-connected disability affects employment in ways not contemplated by the rating schedule, § 3.321(b)(1) is applicable.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for bilateral hearing loss inadequate.  The Veteran's bilateral hearing loss was rated under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011), the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's bilateral hearing loss is manifested by hearing impairment with a numeric designation of Level I in the right ear and Level I in the left ear.  When comparing that disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability rating for his bilateral hearing loss.  A rating in excess of the currently assigned rating is provided for certain manifestations of hearing loss, but the medical evidence does not show that those manifestations are present.  The Board finds that the criteria for a 0 percent rating for the Veteran's bilateral hearing loss reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular rating is adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).

This does not mean that the Veteran does not have a disability.  The record, to include the April 2006, October 2008, and November 2010 VA audiological examinations, shows otherwise.  However, the degree to which this disability affects the average impairment of earnings, according to the Schedule, does not result in a compensable rating.  38 U.S.C.A. § 1155 (2011).  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Thus, based on the current audiometric findings, the Board finds that a compensable rating for bilateral hearing loss is not warranted.

The Board finds that the preponderance of the evidence is against the claim for an increased rating for bilateral hearing loss.  Therefore, the claim for an increased rating is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994).

Hepatitis C

Service connection for hepatitis C was granted by a September 2006 rating decision and a 0 percent rating was assigned under 38 C.F.R. § 4.114, effective October 31, 2005, Diagnostic Code 7354,.

In a March 2005 VA outpatient medical report, the Veteran complained of stomach pain since he increased alcohol use.  On physical examination, there was mild, diffuse tenderness over the abdomen, more pronounced over the liver.  The assessment was abdominal hepatomegaly.  The Veteran subsequently underwent diagnostic testing, which resulted in a diagnosis of hepatitis C.

An April 2005 VA outpatient medical report stated that, on physical examination, the Veteran's abdomen was nontender and not distended.  The assessment was chronic hepatitis C without mention of hepatic coma.

In a May 2005 VA outpatient medical report, the Veteran reported a rapid weight gain of 20 pounds.  On physical examination, the Veteran's abdomen was nontender.  On ultrasound examination of the abdomen, the impressions were generalized abnormal liver echoarchitecture consistent with diffuse hepatocellular disease, with hepatic steatosis not excluded; and diseased gallbladder with wall thickening, sludge, and possibly small stones, with acute cholecystitis suspected on clinical grounds.  The Veteran was also found to have elevated liver function tests in the past and abnormal imaging of the liver.  The examiner stated that the exact etiology was hepatitis C, steatohepatitis, or a combination of the two.

In a second May 2005 VA outpatient medical report, the Veteran complained of weight gain and right upper quadrant pain.  The Veteran denied experiencing nausea and vomiting.  On physical examination, the Veteran's abdomen was nontender and there was no hepatosplenomegaly.  The assessment was that the Veteran's right upper quadrant could be biliary colic, and his weight gain was felt to be related to cessation of alcohol with no specific gastrointestinal cause.

In a July 2005 VA outpatient medical report, the Veteran complained of being tired lately.  On physical examination, the Veteran's abdomen was nontender and not distended.  The assessment was chronic hepatitis C without mention of hepatic coma, and no reversible findings to explain fatigue.

In an August 2005 VA outpatient medical report, the Veteran denied experiencing any nausea or vomiting.  He reported that after eating he could feel his gallbladder contracting, though without pain.  On physical examination, the Veteran's abdomen was nontender and not distended.  The assessment was chronic hepatitis C.

In an October 2005 VA outpatient medical report, the Veteran complained of right upper quadrant tenderness after eating a large meal.  He reported that the pain occurred approximately twice per month, with each incident lasting from a few seconds to several minutes.  The Veteran denied experiencing vomiting or nausea.  On physical examination, the Veteran was nontender and not distended, with no right upper quadrant tenderness.  The assessment was hepatitis C and document gallbladder dysfunction.

A November 2005 VA liver clinic report stated that a liver biopsy gave a diagnosis of chronic hepatitis with mild activity and portal fibrosis, both at stage one of four.

A February 2006 VA outpatient medical report stated that, on physical examination, the Veteran's abdomen was nontender and not distended.  The assessment was chronic hepatitis C without mention of hepatic coma.

An April 2006 VA medical examination report stated that the Veteran did not have a history of nausea, vomiting, hematemesis, melena, abdominal swelling, ascites, or clinical evidence of liver decompensation.  The Veteran reported that he had been employed in the field of health information for the previous year and a half, and had lost two days due to flu over the previous year.  On physical examination, the Veteran's abdomen was supple, nontender, and with no organomegaly.  No masses were present, there was no distension, and there was no evidence of ascites.  The diagnosis was chronic hepatitis C.

An October 2006 VA outpatient medical report stated that, on physical examination, the Veteran's abdomen was nontender and not distended.  The assessment was hepatitis C.  A second October 2006 VA outpatient medical report stated that, on physical examination, the Veteran's abdomen was nontender and not distended.  The assessment was hepatitis C/hepatomegally.

An April 2007 VA outpatient medical report stated that, on physical examination, the Veteran's abdomen was nontender and not distended.  The assessment was chronic hepatitis C, with no lesions seen on a December 2006 ultrasound.

An October 2008 VA liver examination report stated that the November 2005 liver biopsy results showed grade one inflammation of the liver and stage one fibrosis.  The report stated that those findings were consistent with a very mild liver abnormality.  Since the Veteran's previous examination, he had no history of liver decompensation or evidence of portal hypertension.  He also had no history of hematemesis, rectal bleeding, abdominal swelling, intra-abdominal fluid or ascites, or decreased liver function.  The report stated that no significant change had been noted over the previous two years, except that the Veteran's liver enzymes had been found to be persistently mildly elevated.  The Veteran denied experiencing any increased fatigability or other symptoms referable to chronic hepatitis C.  On physical examination of the Veteran's abdomen, there was no organomegaly, masses, tenderness, abdominal distention, or evidence of intra-abdominal fluid.  The diagnosis was chronic hepatitis C, with no live decompensation or progression.  The Veteran's present clinical status was described as asymptomatic.

Multiple February 2010 VA medical reports show that the Veteran was seen for complaints of right upper quadrant pain for the previous four days.  He denied experiencing weight loss, nausea, and vomiting.  The reports stated that a gallbladder ultrasound had shown gallstones.  On physical examination, the Veteran's abdomen was soft with mild discomfort on palpation over the right upper quadrant.

A March 2010 VA medical report stated that the Veteran was seen for cholecystitis.  He reported heavy alcohol use up until his abdominal discomfort occurred.  On physical examination of the Veteran's abdomen, there was right sided abdominal tenderness which prevented a full examination.  The assessment was cholecystitis.  A gallbladder ultrasound was requested.

A second March 2010 VA medical report stated that an ultrasound of the Veteran's abdomen gave an impression of gallbladder findings which were likely related to stones in a decompressed gallbladder, with a possibility of emphysematous cholecystitis or acute cholecystitis/gallbladder necrosis.  The Veteran also had stable mild hepatomegaly and fatty liver infiltration.  The Veteran reported that he presently had a little discomfort in his abdomen, but without pain.

The medical evidence of record shows that the Veteran underwent a cholecystectomy in July 2010.

In a November 2010 VA PTSD examination report, the Veteran reported that his hepatitis C was generally under control, but that he experienced occasional fatigue and malaise.

In a November 2010 VA liver/gallbladder examination report, the Veteran reported that his hepatitis C had not required any work accommodations over the previous year.  The examiner reviewed the Veteran's medical history, and stated that since the October 2008 VA liver examination, the Veteran had experienced gallbladder disease which was unrelated to his chronic hepatitis C, resulting in the development of acute pancreatitis in February 2010 due to alcohol, gall stones, or both.  The examiner reported that the Veteran eventually had a cholecystectomy in July 2010, which was complicated by a cystic duct leak with surgical intervention extending into August 2010 and September 2010.  The report stated that the Veteran's abdominal pain, nausea, and vomiting had been much improved since September 2010.  The examiner stated that, with the exception of perioperative time caused by his gallbladder disease, which was unrelated to his chronic hepatitis C, the Veteran had no incapacitating episodes which impacted his employability.  The examiner also stated that the Veteran's chronic hepatitis C did not impact his activities of daily living nor had it previously required any work accommodations.  On physical examination, the Veteran's abdomen had no visceromegaly, ascites, or abdominal splash.  There was asterixis, but no dependent edema, spider angiomas, or gynecomastia.  Following diagnostic testing and a review of the Veteran's abdominal ultrasound, the diagnosis was chronic hepatitis C with no significant complication or progression.  The examiner stated that there had been no incapacitating episodes of fatigue, malaise, nausea, vomiting, anorexia, arthralgias, or pain due to hepatitis C.  The examiner stated that the Veteran also had gallbladder disease with a laparoscopic cholecystectomy which was unrelated to his chronic hepatitis C.  The examiner opined that the Veteran's chronic hepatitis C would not prevent him from resuming his work in his previous profession.

In an August 2011 VA outpatient medical report, the Veteran complained of feeling nausea for the previous several days, with blood in his vomit.  He also reported a black stool and stomach pain.  On physical examination, there was a growth under the Veteran's tongue which he reported he first noticed six months before, and which had been growing.  On observation, the Veteran's abdomen was soft, without ascites, telangiectasias, or hepatomegaly.  There was epigastric tenderness with no rebound, guarding, palpable mass, or pulsatile mass.  The assessment was that an upper gastrointestinal bleed was suspected.

A September 2011 VA medical report stated that the Veteran's hepatitis C appeared stable, with some evidence of elevated portal venous pressure on old computed tomography examination and recent increase of liver function tests with an unclear origin.

The medical evidence of record shows that the Veteran was subsequently diagnosed with squamous cell carcinoma of the left anterior floor of the mouth.

Under Diagnostic Code 7354, a 0 percent rating is warranted for hepatitis C that is nonsymptomatic.  A 10 percent rating is warranted for hepatitis C with intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  A 20 percent rating is warranted for hepatitis C with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  38 C.F.R. § 4.114, Diagnostic Code 7354 (2011).

Sequelae, such as cirrhosis or malignancy of the liver, are to be rated under an appropriate diagnostic code, but not to use the same signs and symptoms as the basis for a rating under Diagnostic Code 7354.  Tor purposes of rating conditions under Diagnostic Code 7354, an incapacitating episode means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, Diagnostic Code 7354, Note (1)-(2) (2011).

The medical evidence of record shows that that the Veteran's hepatitis C has not resulted any incapacitating episodes with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain, at any point during the period on appeal.  While the medical evidence of record shows that the Veteran has occasionally experienced nausea, vomiting, right upper quadrant pain, fatigue, and malaise, there evidence of record does not show that the Veteran has ever experienced any incapacitating episodes for VA purposes which are related to his hepatitis C, let alone having a total duration of at least one week.  Accordingly, the Board finds that the medical evidence of record does not show that the Veteran has met the criteria for a 10 percent rating under Diagnostic Code 7354 at any point during the period on appeal.  38 C.F.R. § 4.114, Diagnostic Code 7354 (2011).

This issue has also been reviewed with consideration of whether staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's hepatitis C symptoms, the evidence shows no distinct periods of time when his symptoms have varied to such an extent that a rating in excess of 0 percent would be warranted under any diagnostic code.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.344 (2011); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for hepatitis C inadequate.  The Veteran's hepatitis C was rated under 38 C.F.R. § 4.114, Diagnostic Code 7354 (2011), the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's hepatitis C has not resulted any incapacitating episodes with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain, at any point during the period on appeal.  When comparing that disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability rating for his hepatitis C.  A rating in excess of the currently assigned rating is provided for certain manifestations of hepatitis C, but the medical evidence does not show that those manifestations are present.  The Board finds that the criteria for a 0 percent rating for the Veteran's hepatitis C reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular rating is adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2011).

The Board finds that the preponderance of the evidence is against the claim for an increased rating for hepatitis C.  Therefore, the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994).

PTSD

Service connection for PTSD was granted by a September 2006 rating decision and a 30 percent rating was assigned, effective October 31, 2005, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Subsequently, a July 2009 supplemental statement of the case assigned a 50 percent rating, effective October 18, 2008, under 38 C.F.R. § 4.130, Diagnostic Code 9411.

In a May 2004 VA outpatient medical report, the Veteran complained of depression for the previous year.  He reported often feeling anxious, but denied suicidal ideation, homicidal ideation, and manic episodes.  The assessment was depression.

In a March 2005 VA outpatient medical report, the Veteran reported that he had been drinking a case of beer per day since his grandson had died in a motor vehicle accident four weeks before.  The Veteran denied suicidal and homicidal ideation.  The assessment was depressive disorder, not otherwise specified.

In a May 2005 VA addiction report, the Veteran reported experiencing significant periods in which he had difficulty getting along with family, friends, neighbors, and co-workers.  The Veteran denied experiencing psychological or emotional problems over the previous thirty days, but reported experiencing serious depression, anxiety or tension, and trouble controlling violent behavior throughout his lifetime.  He denied suicidal ideation and a history of suicide attempts.

In a May 2005 VA mental health report, the Veteran stated that he was living in his brother's house, and had previously lived alone.  He reported that his alcohol use began to significantly impact his functioning on a daily basis in November 2004, which resulted in the loss of his job and apartment.  The Veteran reported that he had ceased drinking in February 2005, and had found employment.  He denied suicidal ideation, a history of suicide attempts, and a risk of harm to others.  The Veteran reported that he had been married three times, but had been divorced for 14 years.  He stated that he had two children, had a fair relationship with them, and was in regular contact with the youngest child.  The Veteran stated that he had held 20 jobs in the previous 20 years.  He reported multiple reexperiencing symptoms, avoidance of thoughts and feelings, difficult falling or staying asleep, difficulty concentrating, and exaggerated startle response.  The Axis I diagnoses were depressive disorder, not otherwise specified; alcohol abuse; and rule out PTSD.  The examiner assigned a Global Assessment of Functioning (GAF) score of 55, which contemplates moderate symptoms, such as flat affect, circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as few friends and conflicts with peers or co-workers.  QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV (1994).

In a June 2005 VA therapy report, the Veteran reported experiencing flashbacks, as well as heightened anxiety and arousal with certain triggers.  A psychological testing report dated the same day stated that diagnostic testing showed that the Veteran was not experiencing a major depressive episode, but had a diagnosis of PTSD.

A July 2005 VA report stated that diagnostic testing showed that the Veteran was experiencing substantial anxiety which was consistent with PTSD.

In a July 2005 VA note, the Veteran stated that he was sleeping well and was doing well with respect to his depression.

An August 2005 VA note stated that the Veteran's depression and PTSD were stable.

A February 2006 VA note stated that the Veteran was doing well with respect to his depression.

A March 2006 VA substance abuse treatment report stated that the Veteran experienced arousal, avoidance, reexperiencing symptoms, and a depressed mood.  The Axis I diagnoses were alcohol dependence, in remission; PTSD; and depressive disorder, not otherwise specified.  The examiner assigned a GAF score of 65, which contemplates some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, such as occasional truancy or theft within the household, but generally functioning pretty well with some meaningful interpersonal relationships.  QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV (1994).

In an April 2006 VA PTSD examination report, the Veteran reported that he had been married four times.  He reported that he had two children and felt he had good relationships with both of them.  The Veteran reported an extensive history of alcohol abuse, with occasional absence from work secondary to hangovers.  The Veteran was employed full time.  He reported that he had been engaged to his fiancée for the previous three years, and saw her approximately three to four times per week.  The Veteran did not have any problems with maintaining his activities of daily living.  He reported experiencing difficulty sleeping, nightmares, and intrusive memories.  The Veteran tried to avoid reminders of the military, including various media formats.  He denied having panic attacks, but reported difficult sitting still.  The Veteran reported having a very bad temper and had been involved in fights.  He reported difficulty remaining emotionally connected to his previous spouses, and trouble keeping and maintaining relationships.  The Veteran reported some improvement in his mood since receiving medication treatment for depression.  The Veteran reported that he had thought about suicide, but presently had no plan or intent.  He reported having a fairly low energy level.

On mental status examination, the Veteran was nicely dressed, polite, and cooperative.  He was oriented in all spheres, his mood was rather discouraged, and his affect was reserved.  The Veteran's short-term memory was intact, he had good concentration, and his thought processes were goal-directed.  He denied auditory or visual hallucinations.  The report stated that the Veteran had chronic PTSD symptoms which had worsened in recent years, and that his depressive symptoms were an aspect of his PTSD and did not warrant a separate Axis I diagnosis.  The Veteran was felt to be employable from a psychiatric standpoint, though his high anxiety level was such that he was best employed in a setting with little public contact and very loose supervision.  The Axis I diagnosis was PTSD, chronic and moderate.  The examiner assigned a GAF score of 55, which contemplates moderate symptoms.  QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV (1994).

In an April 2006 VA mental health report, the Veteran stated that he had been drinking heavily for one week following the death of his brother.  He stated that he had lost his soul mate, and was actively contemplating suicide, though without a plan.  He reported a history of two suicidal gestures in 1986.  The assessment was that the Veteran was in an acute grief state.  He was transported to the VA for treatment.

A May 2006 VA addiction therapy note stated that the Veteran had an acute grief reaction to his brother's death, which included an approximately one week drinking binge.  The Veteran appeared clean and sober and presented with a stable mood with a mildly mixed sad and angry affect over his brother's death.

An October 2006 VA substance abuse treatment report stated that the Veteran was moving and discontinuing treatment.  He was employed full time, had stable housing, and had stable transportation.  The Axis I diagnoses were alcohol dependence, in remission; depressive disorder, not otherwise specified; and PTSD.  The report stated that in November 2005, the Veteran's GAF score had been 62, which contemplates some mild symptoms.  QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV (1994).

An October 2008 VA PTSD examination report stated that the Veteran was not in treatment and had discontinued medication.  He reported experiencing nightmares at least 10 times per month, intrusive thoughts, and flashbacks.  He reported hyperarousal symptoms, such as difficulty being in crowds, being on guard, feeling restless, sitting with his back against the wall when in restaurants, and difficulty with loud noises.  He reported difficulty with irritability and anger which was increasing in severity, and experiencing panic attacks two to three times per month.  He reported seeing things move in the periphery of his vision.  The Veteran rated his depression at a level of 7 on a scale from 0 to 10.  He reported having low energy, low motivation, hopelessness, helplessness, and worthlessness, but denied suicidal thinking.  The Veteran reported difficulties with memory and focus, especially when he is very depressed.  He also noted problems with dissociation.  The Veteran reported that he had not had long-term relationships for several years and denied having significant friendships.  The Veteran was working full time and had missed about two weeks of work over the previous year due to low motivation, low energy, and difficulty with irritability.  He also reported having difficulty getting along with co-workers.

On mental status examination, the Veteran scored in the normal range.  He was neatly and casually dressed, and was cooperative.  His mood was moderately depressed.  The Veteran was felt to be able to maintain his activities of daily living, including personal hygiene.  He had not experienced significant trauma in the previous year, had no remissions, and his symptoms were continuous.  The Veteran did not have inappropriate behavior, and his thought processes and communication were not impaired.  His social functioning was impaired due to significant difficulty in managing anger, rage, and emotional detachments.  The Axis I diagnoses were PTSD; depressive disorder, not otherwise specified, as likely as not related to his PTSD; and alcohol abuse, in remission.  The examiner assigned a GAF score of 52, which contemplates moderate symptoms.  QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV (1994).  The examiner stated that the Veteran had reduced reliability and productivity due to symptoms of PTSD and a depressive disorder.  He displayed hyperarousal, re-experiencing, avoidance symptoms, depression, avoidance behavior, and isolation.  The Veteran's hyperarousal symptoms triggered panic attacks, and he had significant problems with anger and irritability.  The Veteran had missed two weeks of work in the previous year due to symptoms of PTSD and depression.

In a November 2010 VA PTSD examination report, the Veteran stated that he had worked in the medical records field for several different companies.  He reported that he had changed jobs for multiple reasons, and had been fired from one job for attendance reasons.  The Veteran stated that he had last worked in November 2009, after he quit following a change in management.  He reported that he had generally performed his job tasks satisfactorily and got along with other people, with occasional anxiety.  He reported that he was presently looking for employment.  The Veteran reported that he had not received regular mental health counseling since 2006.  He reported that he lived alone and was able to do the basic activities of daily living and provide his own self care.  He was looking for employment in the medical records field.  The Veteran was somewhat isolative and rarely left the home unless he needed to get an item or go to an appointment.

He reported experiencing sleep impairment, depression, social withdrawal, and irritability.  The Veteran did not like to be in public or around crowds, and had panic attacks in those situations.  The Veteran reported experiencing daily generalized anxiety and vivid dreams, but denied overt psychotic symptoms, auditory hallucinations, visual hallucinations, other Schneiderian symptoms, or paranoia.  He denied having obsessive-compulsive symptoms, grossly inappropriate behavior, manic symptoms, elevated mood, grandiosity, impulsivity, and decreased need for sleep.  The Veteran also denied active homicidal ideation, plan, or history of attempts, but reported intermittent suicidal thinking without active plans or history of attempts.  He reported decreased energy, interest, self-esteem, focus, and memory.  The Veteran reported many weekly intrusive memories, hypervigilance, easy startlement, being on guard, and re-experiencing.  He also avoided news about tragedies and military subjects, and was detached and numb.

On mental status examination, the Veteran was casually dressed and groomed.  He appeared depressed, but his speech was articulate.  The Veteran's thought processes were logical and goal oriented and his motor functioning was grossly intact.  He was oriented, had good math skills, and good long-term memory skills, but had mild difficulty with short-term memory, working memory, attention, and focus.  The Veteran's organizational skills, planning skills, visual motor skills, visual spatial skills, language skills, and comprehension skills were otherwise grossly intact.  The Axis I diagnoses were chronic PTSD which was mild to moderate, chronic dysthymic disorder which was moderate to severe and likely secondary to PTSD, alcohol dependence in remission, and substance abuse in remission.  The examiner assigned a GAF score of 53, which contemplates moderate symptoms.  QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV (1994).  The examiner stated that the Veteran had reduced reliability and productivity due to symptoms of PTSD and a mental disorder.  He was able to sustain work, but frequently changed jobs due to anxiety and depressive symptoms.  His decreased focus could also interfere with his performance and he could have occasional interpersonal tensions.  The Veteran was able to care for himself and was felt to be capable of doing at least simple work tasks in a loosely supervised environment.  The examiner stated that while the Veteran's PTSD interfered with employability at a reduced reliability and productivity level, it did not have marked interference or preclude any work activity.

A 30 percent rating is warranted for PTSD with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 50 percent rating is warranted for PTSD with occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 70 percent rating is warranted for PTSD with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 100 percent rating is warranted for PTSD with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


Prior to October 18, 2008

The Board finds that the medical evidence of record shows that, for the period prior to October 18, 2008, the Veteran's PTSD was predominantly manifested by depression, anxiety, abnormal affect, abnormal mood, sleep impairment, nightmares, intrusive memories, avoidance behavior, impaired concentration, and an exaggerated startle response.  The Board finds that those symptoms do not meet the criteria for a rating in excess of 30 percent.  The medical evidence of record shows that, for the period prior to October 18, 2008, the Veteran PTSD was manifested by some symptoms which are contemplated by a 50 percent rating such as a flattened affect and some disturbances of motivation and mood.  However, the preponderance of the evidence of record shows that the Veteran's PTSD symptoms were most analogous with a 30 percent rating, rather than a 50 percent rating.

While some medical reports noted suicidal ideation, it was in connection with a specific traumatic incident, did not include a plan, and was not recurrent.  Accordingly, the Board finds that the preponderance of the evidence of record shows that any suicidal ideation the Veteran experienced is not sufficient to warrant a rating in excess of 30 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

Furthermore, the evidence shows that the Veteran was able to establish and maintain effective relationships.  Although the Veteran reported that he preferred to isolate himself, the evidence of record shows that the Veteran retained positive relationships with his children and siblings.  In addition, the Veteran reported that he was in a relationship with a woman to whom he had been engaged for three years.  The Board finds that level of social functioning is not analogous to difficulty in establishing and maintaining effective work and social relationships, as is contemplated by the criteria for a 50 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

The Veteran's GAF scores are also consistent with a 30 percent rating for the period prior to October 18, 2008.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.   Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  The percentage rating is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126 (2011); VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

In this case, the evidence of record prior to October 18, 2008, includes four separate GAF scores.  All of those scores contemplated moderate or mild symptoms.  Therefore, the Board finds that the Veteran's GAF scores indicate, at worst, an overall moderate level of severity.

Accordingly, the Board finds that the Veteran's GAF scores, and the narrative medical evidence, demonstrate that his symptomatology was primarily moderate in severity for the period prior to October 18, 2008, and resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  Accordingly, the Board finds that an initial rating in excess of 30 percent is not warranted for the Veteran's PTSD.  The preponderance of the evidence is against the claim for increase, and the claim is denied.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2011).

As Of October 18, 2008

The Board finds that the medical evidence of record shows that, for the period on and after October 18, 2008, the Veteran's PTSD was predominantly manifested by nightmares, intrusive thoughts, flashbacks, hyperarousal, hypervigilance, irritability, depression, anxiety, fatigue, panic attacks, abnormal mood, memory impairment, isolative behavior, and sleep impairment.  The Board finds that those symptoms do not meet the criteria for a rating in excess of 50 percent.  The medical evidence of record shows that, for the period on and after October 18, 2008, the Veteran's PTSD was manifested by some symptoms which are contemplated by a 70 percent rating, such as impaired impulse control.  However, the preponderance of the evidence of record shows that the Veteran's PTSD symptoms were most analogous with and more nearly approximated a 50 percent rating, rather than a 70 percent rating.

While some medical reports have noted abnormalities of memory, the Veteran was only found to have mild impairment of short-term memory areas.  The Board finds that is not analogous to memory loss for names of close relatives, own occupation, or own name.  In addition, while the Veteran reported seeing things move in the periphery of his vision in the October 2008 VA PTSD examination report, the report did not state that the Veteran was experiencing hallucinations related to his PTSD.  Subsequently, in November 2010, the Veteran denied experiencing visual hallucinations.  Accordingly, the Board finds that the Veteran's PTSD did not cause persistent hallucinations.  Furthermore, while the Veteran reported experiencing panic attacks, he stated that the panic attacks occurred two to three times per month and when in public or around crowds.  Accordingly, the Board finds that the preponderance of the evidence of record shows that any panic attacks the Veteran experienced occurred more often than weekly, but not continuously; a frequency which is specifically contemplated by a 50 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

The evidence shows that the Veteran had significant difficulty establishing and maintaining effective relationships.  Specifically, the Veteran reported that he had not had long-term relationships for several years, denied having significant friendships, and reported having difficulty getting along with co-workers.  The Board finds that the evidence does not show a total inability to establish and maintain effective relationships, as is contemplated by the criteria for a 70 percent rating, because the Veteran had maintained full time employment and missed only about two weeks of work.  Thus, he was able to maintain work relationships to maintain employment.  Therefore, the Board finds his symptoms more nearly approximate difficulty in establishing and maintaining effective relationships, as is contemplated by the criteria for a 50 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  The Board finds that the preponderance of the medical evidence of record shows that the Veteran's PTSD was of an overall severity which is not sufficient to warrant a rating in excess of 50 percent.

Most significantly, the October 2008 and November 2010 VA PTSD examination report reports specifically stated that the Veteran had reduced reliability and productivity due to PTSD.  Those assessments are direct quotations of the dominant criteria for the 50 percent rating under the Schedule, and those findings clearly demonstrate the examiners felt the Veteran's symptoms were analogous to those contemplated by a 50 percent rating in both October 2008 and November 2010.

Such finding are also substantiated by the Veteran's GAF scores, which contemplated moderate symptoms for the period on and after October 18, 2008.  Therefore, the Board finds that the Veteran's GAF scores indicate an overall moderate level of severity.  Accordingly, the Board finds that the Veteran's GAF scores, and the narrative medical evidence, demonstrate that his symptomatology was primarily moderate in severity for the period on and after October 18, 2008.  Accordingly, the Board finds that a rating in excess of 50 percent is not warranted for the Veteran's PTSD for the period on and after October 18, 2008.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

This issue has also been reviewed with consideration of whether further staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's PTSD symptoms, the evidence shows no distinct periods of time when his symptoms have varied to such an extent that ratings in excess of those currently assigned would be warranted for under any diagnostic code.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.344 (2011); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for PTSD inadequate.  The Veteran's PTSD was rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011), the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  For the period prior to October 18, 2008, the Veteran's PTSD was predominantly manifested by depression, anxiety, abnormal affect, abnormal mood, sleep impairment, nightmares, intrusive memories, avoidance behavior, impaired concentration, and an exaggerated startle response.  For the period on and after October 18, 2008, the Veteran's PTSD was predominantly manifested by nightmares, intrusive thoughts, flashbacks, hyperarousal, hypervigilance, irritability, depression, anxiety, fatigue, panic attacks, abnormal mood, memory impairment, isolative behavior, and sleep impairment.  When comparing those disability pictures with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability ratings currently assigned for his PTSD.  Ratings in excess of the currently assigned ratings are provided for certain manifestations of PTSD, but the medical evidence does not show that those manifestations are present.  The Board finds that the criteria for the currently assigned ratings for the Veteran's PTSD reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular ratings are adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

The Board finds that the preponderance of the evidence is against the claims for increased ratings for PTSD.  Therefore, the claims are denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994).

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2011).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If a Veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), a total rating due to unemployability is considered where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2011); Fanning v. Brown, 4 Vet. App. 225 (1993).  Service connection is currently in effect for PTSD, rated 50 percent disabling; bilateral tinnitus, rated 10 percent disabling; bilateral hearing loss, rated 0 percent disabling; and hepatitis C, rated 0 percent disabling.  The combined disability rating is 60 percent.  38 C.F.R. § 4.25 (2011).  Therefore, the percentage criteria of 38 C.F.R. § 4.16(a) are not met.

The evidence of record shows that the Veteran is unemployed.  However, the evidence of record also clearly demonstrates that the Veteran was employed full time until November 2009, at which time he left his job voluntarily due to a change in management.  In addition, the Board finds that the preponderance of the evidence of record does not show that the Veteran is precluded from securing or following substantially gainful employment as a result of his service-connected disabilities alone.

For the period prior to November 2009, the fact that the Veteran was employed full time is evidence showing that the Veteran was not precluded from securing or following employment.  In addition, there is no evidence of record which states that the Veteran's employment prior to November 2009 was marginal, rather than substantially gainful, in nature.  38 C.F.R. § 4.16(a) (2011).  Therefore, the Board finds that the preponderance of the evidence is against the assignment of a TDIU prior to November 2009.

For the period from November 2009 to the present, a November 2010 VA audiological examination report stated that the Veteran's moderate hearing loss, combined with his excellent speech recognition ability, would allow him to communicate effectively in all employment situations.  A November 2010 VA liver/gallbladder examination report stated that the Veteran's chronic hepatitis C would not prevent him from resuming his work as a medical records clerk or any other similar office work.  The November 2010 VA PTSD examination report stated that the Veteran's PTSD interfered with the Veteran's employability, but did not do so in a marked fashion that would preclude any work activity.  The examiner opined that, taking into account all of the Veteran's physical issues, including hepatitis C, hearing loss, and PTSD, the Veteran retained the capacity and skills to do at least simple work tasks in a loosely supervised environment.

The Board finds that the preponderance of the medical evidence of record is against a finding that the Veteran is precluded from securing or following substantially gainful employment as a result of his service-connected disabilities alone.  The VA medical examinations dated since November 2009 unanimously state that the Veteran's service-connected disabilities did not render him unemployable.  While the evidence of record shows that the Veteran was prevented from working from July 2010 to September 2010, that was caused by the surgery and medical treatment provided for a nonservice-connected gallbladder disease.  Similarly, while the Veteran underwent extensive surgical treatment in 2011 which may have precluded work, those treatments were for a nonservice-connected squamous cell carcinoma of the mouth.  To the extent that the Veteran is unemployable due to these disabilities, TDIU is not warranted for an inability to work due to a combination of service-connected and nonservice-connected disabilities.  38 C.F.R. §§ 3.341(a), 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Accordingly, the Board finds that the evidence of record does not show that the Veteran is precluded from securing or following substantially gainful employment as a result of his service-connected disabilities alone, without regard to any nonservice-connected disabilities.  38 C.F.R. § 4.16(b) (2011).

Accordingly, the Board finds that the preponderance of the evidence is against entitlement to TDIU.  The Veteran does not meet the percentage criteria under 38 C.F.R. § 4.16(a) and the evidence does not otherwise demonstrate an inability to secure or follow a substantially gainful occupation due to his service-connected disabilities alone.  Therefore, the Board finds that a TDIU is not warranted.

The Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 30 percent for PTSD, prior to October 18, 2008, is denied.

A rating in excess of 50 percent for PTSD, as of October 18, 2008, is denied.

An initial rating in excess of 0 percent for bilateral hearing loss is denied.

An initial rating in excess of 0 percent for hepatitis C is denied.

A total disability rating for compensation purposes based on individual unemployability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


